Citation Nr: 0522006	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-05 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which recharacterized the 
veteran's mental disability as post-traumatic stress disorder 
(PTSD) and continued a 30 percent rating.  During the course 
of the appeal, in August 2002, the RO granted an increased 
evaluation for the service-connected PTSD from 30 percent to 
50 percent, effective September 11, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law or regulations, and it 
follows that such a claim remains in controversy where less 
than the maximum benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Accordingly, the issue is still properly 
before the Board, and it includes the propriety of the 30 
percent evaluation from June 2001 (the date of the claim for 
an increase) and of the 50 percent evaluation from September 
2001 (the effective date of that rating).  

In December 2003, the Board remanded the claim for further 
development.  Such development was undertaken, and the RO 
issued a supplemental statement of the case in March 2005.

The veteran testified before a Decision Review Officer at the 
RO in May 2002.  The transcript of that hearing has been 
associated with the claims folder.   The veteran has not 
requested a hearing before the Board. 

In July 2005, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  Prior to September 11, 2001, the veteran's post-traumatic 
stress disorder was manifested by chronic sleep impairment.

2.  Prior to September 11, 2001, there was no evidence that 
veteran had circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; disturbances of 
motivation and mood; difficulty in understanding complex 
commands; impaired judgment; or, impaired abstract thinking.

3.  Since September 11, 2001, the veteran's post-traumatic 
stress disorder is manifested by disturbances of motivation 
and mood due to increasingly frequent, vivid nightmares and 
daytime flashbacks.

4.  Since September 11, 2001, there is no evidence that 
veteran has experienced near-continuous depression, 
impairment of thought processes or communication, 
disorientation to time or place, neglect of his personal 
appearance and hygiene, or that he presents a danger to 
himself or others, engages in grossly inappropriate behavior, 
or experiences persistent delusions or hallucinations. 


CONCLUSIONS OF LAW

1.  Prior to September 11, 2001, the criteria for a rating in 
excess of 30 percent for post-traumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2004). 

2.  Since September 11, 2001, the criteria for a rating in 
excess of 50 percent for post-traumatic stress disorder are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic 
Code 9411 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans' Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans' Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  The Court has held 
that this notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  Regulations also 
dictate that VA has a duty to assist claimants, essentially 
providing that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  See 38 U.S.C.A. § 5103(A) (West 2002); 38 C.F.R. § 
3.159(c) (2004).  

In the present case, the issue on appeal arises from a claim 
for an increased evaluation.  In this context, the Board 
notes that a substantially complete application was received 
in June 2001.  In July 2001, prior to its adjudication of 
this claim, the AOJ provided notice to the claimant regarding 
the VA's duties to notify and to assist.  Specifically, the 
AOJ notified the claimant of information and evidence 
necessary to substantiate the claim for an increase; 
information and evidence that VA would seek to provide; and 
information and evidence that the claimant was expected to 
provide.  While the veteran was not instructed to "submit 
any evidence in his possession that pertains to the claim," 
he was advised to notify VA of any information or evidence he 
wished VA to retrieve for him.  In July 2001, the veteran 
indicated in writing that he had no further evidence to 
submit.  Thus, the Board finds that the content and timing of 
the July 2001 notice comport with the requirements of 
§ 5103(a) and § 3.159(b).

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified 
relevant medical records have been secured and associated 
with the claims file.  Additionally, the veteran has been 
evaluated medically in conjunction with his claim.

In the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for neurasthenia in 
November 1947 and was evaluated as 10 percent disabling under 
DC 9101.  In September 1987, the evaluation was increased to 
30 percent under DC 9407.  In September 2001, the RO 
recharacterized the disability as PTSD, and continued the 30 
percent rating under DC 9411.  In August 2002, the rating was 
increased to 50 percent disabling, effective September 11, 
2001.

Under the rating criteria for mental disorders, 30 percent 
rating is appropriate when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. 
§ 4.130, DC 9411.  

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and, inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and, memory loss for names of close relatives, 
own occupation or own name. Id.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Evaluation Prior to September 2001

In August 2001, the veteran underwent a VA mental disorders 
examination.  He reported having nightmares and daytime 
flashbacks in the past, but that they were, at the time of 
the exam, almost non-existent.  He indicated that one of the 
most pronounced problems that remains is that he is unable to 
feel comfortable in crowds.

Upon examination, the veteran was alert and oriented in all 
spheres.  There was no evidence of acute anxiety, nor any 
depression, and the veteran denied having symptoms of either.  
Thought processes were goal-directed and logical.  There was 
no evidence of delusional ideations, perceptual disturbances, 
or obsessive or ritualistic tendencies.  Impulse control 
seemed good.  A diagnosis of PTSD was established.

The Board finds these symptoms to more nearly approximate the 
30 percent disabling category under the Schedule.  Chronic 
sleep impairment is evident.  However, there is no evidence 
of symptoms akin to those contemplated in the higher 
evaluations, such as depression or anxiety with panic 
attacks; circumstantial, circumlocutory, or stereotyped 
speech; disturbances of motivation and mood; difficulty in 
understanding complex commands; impaired judgment; or, 
impaired abstract thinking.  Nor does the veteran show signs 
of spatial disorientation, neglect of personal appearance and 
hygiene, or grossly inappropriate behavior.  Accordingly, the 
Board finds that the 30 percent rating is appropriate for the 
period prior to September 11, 2001.

Evaluation From September 2001

During the course of the appeal, the veteran reported an 
increase in symptoms as a result of the September 11, 2001 
terrorist attacks.  As a result, he was reevaluated at a VA 
PTSD examination in June 2002.  

Subjectively, he reported complaints of frequent nightmares 
and daytime flashbacks about his prisoner of war (POW) 
experiences.  He had a tendency to avoid sleep because of the 
nightmares.  An easy startle response was noted, with a 
tendency "to jump" when someone approaches him from behind.  
He reported avoiding crowds.  The veteran also reported that 
since the events of September 11, 2001, and particularly the 
plane that crashed in Pennsylvania eight miles from his home, 
his symptoms had intensified.  He indicated that he had 
become more irritable and more withdrawn from family members.  
The physician observed him to be more emotional than when he 
had evaluated him 10 months prior.  

Objectively, the veteran was appropriately dressed and 
groomed.  He was alert and oriented.  He denied any suicidal 
or homicidal ideations.  His thought content was free from 
any evidence of delusional ideations, perceptual 
disturbances, or cognitive preoccupations.  His thought 
process remained logical and goal directed.  The veteran's 
Global Assessment of Functioning (GAF) score was 45 to 50, 
indicative of "serious symptoms or any serious impairment in 
social, occupational, or school functioning."

VA outpatient clinical records, dated from October 2002 to 
February 2005, do not contradict the findings of this 
examination, or present a more severe disability picture.  
The veteran reported avoiding crowds in October 2002, the 
recurrence of nightmares in March 2003, some depression in 
February 2004, and occasional insomnia in June 2004.  However 
on regular check ups in October 2004 and February 2005, he 
reported having no symptoms of PTSD.  Examiners noted that no 
treatment was required for the disability.

Based on the record as a whole, the Board finds that the 
level of the veteran's disability, from September 11, 2001 
forward, more nearly approximates that covered by the 50 
percent evaluation.  He has disturbances of motivation and 
mood, which appear to stem from his experiencing vivid 
nightmares and daytime flashbacks.

In so finding, the Board notes that the veteran does not 
reach the level of disability contemplated in the higher (70 
and 100 percent) evaluations.  He does not experience near-
continuous depression.  There is no evidence of impairment of 
thought processes or communication, nor does he experience 
disorientation to time or place.  He does not neglect his 
personal appearance and hygiene.  He does not present a 
danger to himself or others, or engage in grossly 
inappropriate behavior.  There is no evidence that he 
experiences persistent delusions or hallucinations. 

The Board also has considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  38 C.F.R. § 3.321(b)(1) applies when the rating 
schedule is inadequate to compensate for the average 
impairment of earning capacity for a particular disability.  
There is no competent evidence that the veteran's PTSD causes 
marked interference with employment or requires frequent 
hospitalizations or otherwise produces unrecognized 
impairment suggesting extraschedular consideration is 
indicated.

As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation, the benefit of the doubt 
provision does not apply.

ORDER

Entitlement to a rating in excess of 30 percent prior to 
September 11, 2001, and 50 percent from that date, for post-
traumatic stress disorder is denied.

	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


